    CASE 0:20-cv-02155-JRT-LIB Doc. 99 Filed 07/26/21 Page 1 of 4




t         i        1'   \ r tr'
-Loviu.   I   v;-We.n-kin$edM
                 '                          .-
CASE 0:20-cv-02155-JRT-LIB Doc. 99 Filed 07/26/21 Page 2 of 4




Rn*oo*1-aol*,)-fuw:Lor-a#*d-6,
Jfi   ::v/Aaloraj*--.--*--*
                                                                                                                                                                     jd
                            CASE 0:20-cv-02155-JRT-LIB Doc. 99 Filed 07/26/21 Page 3 of 4




                                       s.

         1{



                                                          B.   Th"- Filrnol:Di,?"Jdnts,-f'tpd:lo-c,ruulu                        -nrr.{1"-*r\p,             wu,,itn^^L         of ZX lt,S,r
                                                                                                                       ll                                       U,

                                                               4 lq*r                                                       r
                                                                              i-



                                                                                                         -teircse
                                      t€              44;,'Fotrul l)r,l"nnlrok,ro,nnh;-                                     .Drs'ihon                    on *4, $e,ntte         ihirn"'     i;r



                        '                   v                             J'8                                                                            ,, -
                                                                                    AA^")' -ll't;, .
    il
                  \,-                    .. f\
              rloi,rn-ctxsaevat ftaFa'in-no-zu )nw-,lfot-41"-6r)n,nLDrto^)r*                                                                                                                      :

                  o-r)*,)r^l:{ czrrJsnf t0 w*"oi,. N,," s *nu frrt,r ornl,,;i;^ hr 4^; *:;J,,rp"$ )o ro

              t!
              lLi               .       |    .
                                             \.,\\,'Ii
                                                               :^t i,,ai^;i "l '
                                                                              l   l-
                                                                   ''i' aw n,r"L,rt'ir
                             n'ilr.ilr\ hrrw o r*\ tko ttrliluank $n
                                                                                                                   ;'*;ffi
                                                                                                                            *l*
                                                                                                                               ;;;*
                                                                                                                                tr
                                                                                                                                           Fewunv\.lthaehon
                                                                                                                                                           l-
                                                                                                                                                           \ i-      "    ";:{,hs
                                                                                                                                                                             - -l
                                                                                                                                                                                   :,
                                                                                                                                                                              i^ 'lhni*or,
              '#r-'                                                                         t----.7--
                :                ia             I.         r   r,   t              |   "l       r   rr                                     tt
              -eLs tfu boiihin                                 l[r*     nn nno fu.t'kopir rvrrpJ.' lLnt^^or ni,,i:t5hn r,nrrnnf nnprir! ns r,
                -_'-_\
                                                               T+&al l\r,Lrn,L,h 'aWn*h* 'lx ,,stu*.                                 lL lat",( ,bt'er*. t'n.il,,,r k),*o
              ;i
                   er\er, nsdr, trl".l'i o

                        'n       '^J',:t'
                                                                                               Ir-
                                                                                                 --1
                                                                                                                        I
                                                                                                                                                                                        E




                        '                                 ?'<        r ,i, i. l      n."r           |                                                       "
              "'* r '                                     C, Ti,a -FuArr^l?ete,,vun* hrlpr)'h rr,n^l,o
                                                                                                  r-r
                                                                                                                                           *iL,{",         *l* rvi}^rt,ink
                                                                                                                                                                ,rt
                                                                                                                                                                           itP
              x
                                                             4)* Il<( { l.gr
                                                     +r




              MLot'Nr*dol&,r,r,                                  ov,&-uil -{' ndi*,ir,fr & a colorqLle             I
                                                                                                     'i,r,
              U6*l-fim,*iarl-c,\ai*r, -D.$,.Jr^.k- rJ,r ucil", 7 X il .:,< -1 Htt>', at o [*i* ,0n                                                   .
                                ',.\*t'L )^r ,^'rt, v ),               ': .. '. r.- ,. r, ) ,t I r
                                                             .lt nlM{E*6__WDJMtU.Ab-IA3t14_JtA._/3vv0s'..
                                         U(rr.tn/ aM-r_ -..i
              ..o,a^,,.-f ^^..;
i             LJ4.@UJr[4=g
              irn'{,0 Yd,,^( Dr{rJo^lr' Ljoirr,,' crt [un^,^,i R",; *{)t n^,,*l' L F)r,al il'til,
                             '        i.'lr               r                                                  ./'                I


                                                          +a (pwstl r,t^d//- /\ (1.5,L                       ? tqq
                                                                        \    12,                                                           (3^,r,)
                            vrrliarl",tr
                                                                                                                                      'l        t




              ;eeh relt{ roi,,..-l o'M,ilr^l #* (r, oa* h.{0^4, LJ;",                                                                               Hirn<^r,,*k rli,nt rhrfi*n *
                                                                                                                                     "*ilt" G)'^li ii"!,[
                     tl.
                         ltr r' r'f I     a
                 ;ir.<L,i',,,i-',nrY, L' o+ a ttafrn{a \!tqt/ \ooL^n^ ln^r^r)),-
     CASE 0:20-cv-02155-JRT-LIB Doc. 99 Filed 07/26/21 Page 4 of 4

                                                                                                                      t
                                                                                                                     f
                                                                                                                     'I




    srna,rr   ir   unahe.   *o lort"u fvr exnrulB ,rr o   **    lxnt     ws   [*#    *n rl,*ila*e
                                                                                --t -'---.  --'t- ]rt(
 nc\,h,hunn\r,h, rtl d {o)o,ro.l                          s \ttlrmihtlL       r"^iil       ttw)e.   )r   uS,(
  lu>               ii,




iltfr'
Itr ,- \. '/tN)u4tn..          !




                                                                                                                :i


     A,rt     ( crn4 4,rrr^rJ lffiNy [hnswrnn| i,trfian {o       reNAil                                  !


                                                    Rt"",*{rW, s,bw)

 Jo[t/ t4, )Jtzr                                  /,/ru
                                                  /r,
                                                 ?)r,rJ ( i',r"rirrrrui       1-t.h tuhn

                                                 P(l . A/r.     laso '              "

                                                 1o)^t     */   llll,t   55O?L
                                                                                                                .4




                                           I
